PER CURIAM.
Jason Scott Murray and Glenn Murray challenge a final order which denied their motion for rehearing and their amended motion to tax costs and attorney’s fees. The record on appeal reflects that appellants filed their motion to tax costs and attorney’s fees within thirty days of the final judgment. Thus, their motion was timely under the rules 1.442 and 1.525, Florida Rules of Procedure (2001), the governing rules. See Amendments to the Florida Rules of Civil Procedure, 773 So.2d 1098 (Fla.2000)(holding that the 2001 version of rule 1.442, which adopts the time set forth in rule 1.525, became effective Jan. 1, 2001). Accordingly, the final order is reversed, and the cause is remanded for reconsideration of the merits of appellants’ amended motion to tax costs and attorney’s fees.
REVERSED and REMANDED.
VAN NORTWICK AND POLSTON, JJ., LARRY G. SMITH, Senior Judge, concur.